Citation Nr: 0326751	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-04 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition due to undiagnosed illness

2.  Entitlement to service connection for a respiratory 
condition due to undiagnosed illness.  

3.  Entitlement to direct service connection for an anxiety 
disorder, to include post-traumatic stress disorder (PTSD).  

4.  Entitlement to direct service connection for a 
respiratory disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 1989 
to March 1992.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denying service connection for an anxiety 
disorder claimed as due to undiagnosed illness, and denying 
service connection for a respiratory condition claimed as due 
to undiagnosed illness.  In the course of appeal, by a 
September 1999 notice of disagreement, by statements made by 
the veteran to VA examiners, and by his representative in 
submitted statements, the scope of the claims was expanded to 
include entitlement to service connection for anxiety 
disorder including post-traumatic stress disorder (PTSD), and 
a respiratory disorder on direct bases.  


FINDINGS OF FACT

1.  Psychiatric symptoms are shown to be due to a diagnosable 
entity.  

2.  Respiratory symptoms are shown to be due to a diagnosable 
entity.  


CONCLUSIONS OF LAW

1  A psychiatric condition due to undiagnosed illness was not 
incurred in active military duty.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.317, 3.326 (2003).

2.  A respiratory condition due to an undiagnosed illness was 
not incurred in active military duty.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.317, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Analysis

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002). Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). In this case, VA notified the claimant by a VCAA 
letter dated in July 2001, as well as by a July 2002 
supplemental statement of the case. 

In this decision the Board holds, as a matter of law, that 
service connection for psychiatric and respiratory disorders 
due to undiagnosed illness is not warranted.  There is no 
reasonable possibility of a dispute of the evidence.  As 
discussed below, the veteran's psychiatric disorder has been 
diagnosed as an anxiety disorder, and hence is not 
"undiagnosed."  The veteran's respiratory disorder, to the 
extent one is present, has been diagnosed as either bronchial 
asthma or mild respiratory restriction due to obesity.  
Hence, the veteran's respiratory condition is also not 
"undiagnosed." 

There is no reasonable possibility that the disorders 
presented may be stripped of diagnoses by the introduction of 
additional evidence.  Hence, additional factual development 
will not assist the veteran in his claims, and additional 
development pursuant to the VCAA is not required.  
Quartuccio.

Service Connection Claims based on Undiagnosed Illness

Service connection may be granted under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for undiagnosed chronic 
conditions linked to a veteran's participation in the Persian 
Gulf War.  A prerequisite for the awarding of service 
connection under this law is the presentation of sufficient 
and competent proof that that the veteran has manifested one 
or more signs or symptoms of an illness which by history, 
physical examination, and laboratory tests, cannot be 
attributed to a known clinical diagnosis and that the chronic 
disability is the result of the undiagnosed illness.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

VA examinations have reported complaints and findings of 
psychiatric and respiratory symptoms.  Nevertheless, these 
symptoms have led to listed diagnoses in VA treatment records 
of an anxiety disorder, bronchial asthma, and respiratory 
problems due to obesity, respectively.  

A January 1998 VA treatment consultation report includes 
diagnoses of anxiety disorder, personality disorder, and 
polysubstance abuse.  Upon VA psychiatric examination for 
compensation purposes in August 1998, an anxiety disorder was 
diagnosed.  A May 1999 VA psychiatric consultation diagnosed 
PTSD, which is a type of anxiety disorder.  Following a VA 
psychiatric hospitalization in January 2001, PTSD was again 
diagnosed.  An April 2001 VA psychiatric examination for 
compensation purposes, diagnosed an anxiety disorder with 
depressive features, as was a personality disorder with 
antisocial traits.  

Other records, including a October 1999 and February 2000 VA 
outpatient treatment records, diagnose an impulse control 
disorder versus an antisocial behavior disorder.  Again, 
these are diagnosed psychiatric or personality disorders, and 
hence not an undiagnosed illnesses.  

With respect to the claim for a respiratory disorder due to 
an undiagnosed illness an October 1996 Gulf War Registry 
examination diagnosed asthmatic bronchitis.  An April 2001 VA 
hospitalization diagnosed bronchial asthma.  Bronchial asthma 
was also diagnosed upon Gulf War Examination in March 2002.  
While VA respiratory examinations for compensation purposes 
conducted in April 1992 and August 1998 found essentially 
normal lungs and lung functioning without current identified 
disorder, such findings are hardly the same as an undiagnosed 
illness.  Rather, such a finding amounts to no illness.  
Service connection cannot be granted in the absence of 
disability.  38 U.S.C.A. § 1110.  More recent VA respiratory 
evaluation in January 2001 found the veteran's complained-of 
dyspnea on exertion to be caused by mild restrictive 
impairment likely caused by obesity.  Because obesity was 
identified as the cause, the condition was not undiagnosed.
 
Despite Persian Gulf War examinations and testing 
administered in January 2001 April 2001, and March 2002, no 
medical records assess either a psychiatric or a respiratory 
condition due to undiagnosed illness.  During the March 2002 
VA examination the veteran was not found to have a chronic 
multi-symptom illness.  As there is no evidence of a chronic 
psychiatric or respiratory condition that is the result of an 
undiagnosed illness, service connection under 38 U.S.C.A. § 
1117 is not warranted either for a psychiatric or a 
respiratory condition.

Although the veteran's statements are arguably competent to 
establish the occurrence of an injury, they are not competent 
evidence to establish the etiology of his current complaints.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge, 
and require the special knowledge and experience of a trained 
medical professional.  Hence, while the veteran may allege 
that he has a psychiatric disorder and a respiratory disorder 
due to undiagnosed illness related to service, his mere 
statements cannot serve to rebut the medical evidence within 
the claims folder inclusive of diagnoses of an anxiety 
disorder, obesity, and bronchial asthma.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current complaints are the result of 
any incident or pain he experienced in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

ORDER

Service connection for a psychiatric condition due to 
undiagnosed illness is denied.  

Service connection for a respiratory condition due to 
undiagnosed illness is denied.  


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA) prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, notice of the 
evidence VA will obtain, and notice of the claimant's 
responsibilities with regard to what evidence he must submit.  
It also prescribes VA duties to help a claimant obtain 
relevant evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and VA 
duties pursuant thereto have been codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Initially, the Board notes that 38 C.F.R. § 3.159(b)(1) 
(2003), was invalidated by the United States Court of Appeals 
for the Federal Circuit.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. 
LEXIS 19540 (Fed. Cir. Sep. 22, 2003) (PVA).  The offending 
language in the regulation suggested that an appellant must 
respond to a VCAA notice within 30 days, but if no response 
was received VA could proceed to a decision.  Notably, 38 
U.S.C.A. § 5301(a), requires that the appellant be provided a 
year to respond.  As the appellant was not notified of the 
proper period of time to respond correct notice must be 
given.
 
Remand is also necessary for the veteran's claim of 
entitlement to direct service connection for an anxiety 
disorder, to include PTSD, because pertinent medical records 
have been obtained since the claim was last evaluated by the 
RO on a direct basis in an October 1999 statement of the 
case.  The more recent supplemental statement of the case in 
July 2002 only addressed this claim on the undiagnosed 
illness theory.  Similarly, the claim of entitlement to 
direct service connection for bronchial asthma must be 
addressed by the RO, since the July 2002 supplemental 
statement of the case also only addressed the undiagnosed 
illness theory.  Hence, based on receipt of additional 
medical evidence, the VCAA's duty to assist requires further 
development.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the claims 
files and ensure that all additional 
evidentiary development action required by 
the VCAA, and implementing regulations is 
completed.  The RO should do the following:

A.  The RO should reiterate to the 
veteran the evidence necessary to sustain 
his claims of entitlement to direct 
service connection for PTSD, for an 
anxiety disorder other than PTSD, and for 
a respiratory disorder.   The RO should 
emphasize to the veteran that it is 
ultimately his responsibility to provide 
the necessary evidence.  The RO should 
also inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if the appellant 
identifies the custodians thereof, and VA 
will notify him of evidence he identified 
that could not be obtained so that he may 
obtain the evidence himself and submit 
it.

B.  The RO should inform the veteran that 
he has one year to submit evidence needed 
to substantiate his claim, or to identify 
for VA the custodians of such evidence so 
that VA may attempt to obtain it.  It 
should inform him that his appeal will 
remain in abeyance for one year or until 
he indicates in signed writing that there 
is no additional evidence he wishes to 
have considered and that he wishes to 
waive any remaining time provided by 38 
U.S.C.A. § 5103(a).  PVA.  

2.  The veteran should be instructed to 
identify any medical records, VA or private, 
which may be pertinent to his remanded 
claims, but have yet to be associated with 
the claims folder.  He should also provide 
contact information and necessary 
authorizations and releases to permit VA to 
obtain records of such treatment.  The RO 
should attempt to obtain any indicated 
records, and should associate with the claims 
folders all records and responses received.  
All medical records from Salem VA Medical 
Center (VAMC) from April 2001 to the present 
should also be obtained.  

3.  The RO should attempt to obtain evidence 
that the veteran engaged in combat with the 
enemy during his participation in the Persian 
Gulf War.  Alternately, the RO should attempt 
to verify the veteran's account that the 
veteran was on clean-up details in the war, 
in which he purportedly participated in 
collection or disposal of dead and 
dismembered bodies of soldiers.  Hence, the 
RO should attempt to clarify this matter 
through the National Personnel Records 
Center, the United States Armed Services 
Center for Unit Research, the United States 
Army, or any other logical source.  All 
records and responses obtained should be 
associated with the claims folder.  Based on 
obtained records and responses, and a review 
of the claims folder as a whole, the RO 
should assess whether the veteran engaged in 
combat for his claim of entitlement to 
service connection for PTSD pursuant to 
38 C.F.R. §  3.304(f), and whether there are 
any independently corroborated in-service 
stressors.  
 
4.  Thereafter, the RO should schedule the 
veteran for a VA respiratory examination, to 
determine the nature and etiology of any 
current respiratory disorder. The claims 
folder and a copy of this remand must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests and studies should be 
performed.  Following review of the claims 
folder and examination and testing, for each 
respiratory disorder identified, the examiner 
should answer the following:  A.  Is it at 
least as likely as not that the disorder was 
incurred or aggravated during the veteran's 
period of active service from November 1989 
to March 1992?  B.  If not, is the disorder 
otherwise related to service?  If so, how?

5.  Also after completion of instructions 1 
through 3, the RO should schedule the veteran 
for a VA psychiatric examination, to 
determine the nature and etiology of any 
current mental disorder. The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests and studies should be 
performed.  Following review of the claims 
folder and examination and testing, for each 
psychiatric disorder identified, the examiner 
should answer the following:  A.  Is it at 
least as likely as not that the psychiatric 
disorder developed during the veteran's 
period of active service from November 1989 
to March 1992?  B.  If not, is the disorder 
otherwise related to service?  If so, how?

If the RO determines either that the veteran 
engaged in combat with the enemy during 
service or that alleged stressors have been 
independently corroborated, the RO should 
provide that information to the examining 
psychiatrist.  The examining psychiatrist 
must opine whether it is at least as likely 
as not that the veteran has PTSD due to 
either verified combat with the enemy during 
service, or due to corroborated in-service 
stressors.  If PTSD is diagnosed, the 
examiner must address how the diagnosis meets 
each of the necessary DSM IV criteria for a 
diagnosis of PTSD.

6.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the veteran's claims.  If the 
determinations remain adverse to the veteran, 
he and his representative should be provided 
a supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the 
decisions.  The veteran and his 
representative should then be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board after 
compliance with all appropriate appellate procedure.  No 
action is required of the veteran until he is further 
notified.  In reaching these conclusions the Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



